DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


This Office Action is in response to the amendment filed on 11/30/2021.  This Action is made FINAL.

Claims 1-18 are pending and they are presented for examination.  

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.



Claim(s) 4, 11 and 16 is/are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and 

Claim 4 (similarly claims 11 and 16) recite: “all the virtual devices in the energy consumption reference table”.  The examiner is unclear as to what “all the virtual devices in the energy consumption reference table” is referring to.  Claim 3 which claim 4 relies on merely recites reading an energy consumption reference table of the virtual machine but fails to state what’s inside the reference table.  

Response to Amendment

Applicant's arguments with respect to claims 1-18 have been considered but are moot in view of the new ground(s) of rejection.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having 


Claim(s) 1, 2 and 7-9 and 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over McGrane et al. (Pub 20120239323) (hereafter McGrane) in view of Kim et al. (Pub 20150006940) (hereafter Kim).

As per claim 1, McGrane teaches:
A startup method for a virtual machine, comprising: 
at a smart terminal: ([Paragraph 33], this embodiment, hypervisor microkernel 202 can be configured to control and arbitrate access to the hardware of computer system 200, which may be computer 20, referring back to FIG. 1. Hypervisor microkernel 202 can generate execution environments called partitions such as child partition 1 through child partition N (where N is an integer greater than 1).)
acquiring a current energy state of the smart terminal in response to an instruction for starting up the virtual machine; ([Paragraph 1], The power required for operation, however, is not a stable or set value. Computing devices, when turned on, may require large amounts of power to initiate processes.  [Paragraph 3], Further, the power usage estimation may be determined per each thread, process and/or program running on the computing device, such as, for example, a virtual machine. As used herein, a process generally describes a thread, a program operating on a computing device, a virtual machine, a process and the like.  [Paragraph 4], In one embodiment, one or more power meters may be associated with computing components on a computing device. These computing components may include, for example, memory, I/O devices, processors, cores, DIMMs, network devices, graphics cards, disks, drives, 
configuring a virtual device list for the virtual machine based on the energy state, wherein the virtual device list comprises virtual devices being used to support running of the virtual machine and for use by the guest operating system; and ([Paragraph 5], Before a process is started, the power usage of each computing component may be monitored, logged, and the like. A process may initiate and the power usage of each component may again be monitored, stored, logged and the like. The process may operate at various other levels of usage of one or more computing components, and yet again the usage of the various devices may be monitored, logged, stored and the like.  [Paragraph 7], In another embodiment monitoring the operational state (computing component usage) and power usage by a particular process may provide information, which can be used to prioritize and or decrease the usage of/by a particular process to reduce power consumption.  Parties could, for example, agree that their usage is less important, and may receive, for example, a cheaper rate, a lower priority and the like. In such an embodiment, a computing device may be running multiple processes and may, for example, run out of CPU space, near overheating, or otherwise need to decrease the usage of one or more processes. If the power consumption profile of each process is known, the computing device may be able to scale back the usage by a process such that, for example, heat output may be reduced. The determination of which processes to slow or stop may be made based on any pre-determined scheme, such as, for example, importance, price, the relationship between 
loading the virtual devices in the virtual device list to support running of the virtual machine. ([Paragraph 1], The power required for operation, however, is not a stable or set value. Computing devices, when turned on, may require large amounts of power to initiate processes.  [Paragraph 3], Further, the power usage estimation may be determined per each thread, process and/or program running on the computing device, such as, for example, a virtual machine. As used herein, a process generally describes a thread, a program operating on a computing device, a virtual machine, a process and the like.  [Paragraph 19], Power meters may be attached to computing components such as processors, memories, disks, I/O devices, voltage regulators, fans and the like. Also described herein is using one or more virtual machines on a computing device having a plurality of power meters attached to computing components. A process running on an operating system, such as, for example, a hypervisor may receive information from each power meter attached to the various components. When one or more processes is operating on the computing device, the information from the power meters may be used in combination with information about the usage of a computing component (an operational state). In such an example, a computing device may be able to determine an instant power consumption of the virtual machine.)
However, McGrane does not explicitly disclose virtual device list, wherein the virtual device list comprises virtual devices being used to support running of the virtual machine and for use by the guest operating system.
virtual device list, wherein the virtual device list comprises virtual devices being used to support running of the virtual machine and for use by the guest operating system. ([Paragraph 32], First, in order to calculate a virtual power amount, the virtual machine according to an embodiment of the present disclosure is allocated to a server in which a type of a central processing unit (CPU), a type or capacity of a memory, or a hard disk configuration are set in advance…  [Paragraph 8], a server power predicting apparatus and method using a virtual machine capable of calculating total power consumption of a virtual machine by using a power consumption proportion of each component of the virtual machine and a power consumption variation, thus quickly predicting a change or progress in server power even without a hard disk for calculating power.   [Paragraph 11], In the calculating of a power consumption proportion of each component of the virtual machine, the components of the virtual machine may include at least one of a central processing unit (CPU), a memory, and a hard disk.)
Kim also teaches loading the virtual devices in the virtual device list to support running of the virtual machine. ([Paragraph 32], First, in order to calculate a virtual power amount, the virtual machine according to an embodiment of the present disclosure is allocated to a server in which a type of a central processing unit (CPU), a type or capacity of a memory, or a hard disk configuration are set in advance)
It would have been obvious to a person with ordinary skill in the art before the effective filing date of the invention, to combine the teachings of McGrane wherein energy/power state of a smart terminal is acquired in response to starting a virtual machine, virtual devices are loaded for the running of virtual machine based on 

As per claim 2, rejection of claim 1 is incorporated:
McGrane teaches wherein the configuring a virtual device list for the virtual machine based on the energy state comprises: ([Paragraph 5], Before a process is started, the power usage of each computing component may be monitored, logged, and the like. A process may initiate and the power usage of each component may again be monitored, stored, logged and the like. The process may operate at various other levels of usage of one or more computing components, and yet again the usage of the various devices may be monitored, logged, stored and the like.)
determining a startup mode of the virtual machine based on the energy state; and 
configuring a virtual device list corresponding to the startup mode for the virtual machine. ([Paragraph 5], Before a process is started, the power usage of each computing component may be monitored, logged, and the like. A process may initiate and the power usage of each component may again be monitored, stored, logged and the like. The process may operate at various other levels of usage of one or more 
Kim teaches virtual device list. ([Paragraph 32], First, in order to calculate a virtual power amount, the virtual machine according to an embodiment of the present disclosure is allocated to a server in which a type of a central processing unit (CPU), a type or capacity of a memory, or a hard disk configuration are set in advance…  [Paragraph 8], a server power predicting apparatus and method using a virtual machine capable of calculating total power consumption of a virtual machine by using a power consumption proportion of each component of the virtual machine and a power consumption variation, thus quickly predicting a change or progress in server power even without a hard disk for calculating power.   [Paragraph 11], In the calculating of a power consumption proportion of each component of the virtual machine, the 

As per claims 7 and 9, these are smart terminal claims corresponding to the method claims 1 and 2.  Therefore, rejected based on similar rationale.

As per claims 8 and 14, these are non-transitory computer-readable storage medium claims corresponding to the method claims 1 and 2.  Therefore, rejected based on similar rationale. 

Claim(s) 3, 5, 10, 12, 15 and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over McGrane in view of Kim and further in view of Fries (Pub 20090293022).

As per claim 3, rejection of claim 1 is incorporated:
McGrane teaches wherein the configuring a virtual device list for the virtual machine based on the energy state comprises: 
determining a current upper limit for running the virtual machine based on the energy state; 
reading an energy consumption reference table of the virtual machine; and 
configuring the virtual device list for the virtual machine based on the current upper limit and the energy consumption reference table. ([Paragraph 5], Before a process is started, the power usage of each computing component may be monitored, logged, and the like. A process may initiate and the power usage of each 
Kim teaches virtual device list. ([Paragraph 32], First, in order to calculate a virtual power amount, the virtual machine according to an embodiment of the present disclosure is allocated to a server in which a type of a central processing unit (CPU), a type or capacity of a memory, or a hard disk configuration are set in advance…  [Paragraph 8], a server power predicting apparatus and method using a virtual machine capable of calculating total power consumption of a virtual machine by using a power consumption proportion of each component of the virtual machine and a power consumption variation, thus quickly predicting a change or progress in server power even without a hard disk for calculating power.   [Paragraph 11], In the calculating of a power consumption proportion of each component of the virtual machine, the components of the virtual machine may include at least one of a central processing unit (CPU), a memory, and a hard disk.)
However, McGrane and Kim do not explicitly disclose determining a current upper limit for running the virtual machine based on the energy state, wherein the current upper limit refers to a maximum current value provided by the smart terminal for the virtual machine currently.
Fries teaches determining a current upper limit for running the virtual machine based on the energy state, wherein the current upper limit refers to a maximum current value provided by the smart terminal for the virtual machine currently. ([Paragraph 3], For various hardware platforms, an energy cost per performance value may be determined. Based on the performance usage of a group of virtual machines, a total power cost may be determined and used for optimization. In some implementations, an optimized placement may include operating a group of virtual machines in a manner that does not exceed a total energy cost for a period of time. [Paragraph 12], In response to a limit on power consumption, the quality of service for the virtual machines may be adjusted to enable a hardware configuration that meets the power consumption limit.  [Paragraph 43], FIG. 3 is a flowchart illustration of an embodiment 300 showing a method for optimizing power usage for virtual machines. Embodiment 300 illustrates a method for analyzing hardware systems, analyzing virtual machines, and generating hardware configurations. The hardware configurations may be analyzed using power usage and one may be selected and implemented.)
It would have been obvious to a person with ordinary skill in the art before the effective filing date of the invention, to combine the teachings of McGrane and Kim wherein energy/power state of a smart terminal is acquired in response to starting a virtual machine, virtual devices are loaded for the running of virtual machine based on device list configuration and each components of the virtual machine are monitored, logged and analyzed for power usage, into teachings of Fries wherein current upper limit for running the virtual machine based on energy is determined to ensure quality of service is being met based on power consumption limit, because this would enhance the teachings of McGrane and Kim wherein by determining the current upper limit for 

As per claim 5, rejection of claim 3 is incorporated:
McGrane teaches collecting statistics for energy consumptions of each of the virtual devices in the process of running the virtual machine; and updating the energy consumption reference table based on the energy consumptions. ([Paragraph 5], Before a process is started, the power usage of each computing component may be monitored, logged, and the like. A process may initiate and the power usage of each component may again be monitored, stored, logged and the like. The process may operate at various other levels of usage of one or more computing components, and yet again the usage of the various devices may be monitored, logged, stored and the like. [Paragraph 7], In another embodiment monitoring the operational state (computing component usage) and power usage by a particular process may provide information, which can be used to prioritize and or decrease the usage of/by a particular process to reduce power consumption.  Parties could, for example, agree that their usage is less important, and may receive, for example, a cheaper rate, a lower priority and the like. In such an embodiment, a computing device may be running multiple processes and may, for example, run out of CPU space, near overheating, or otherwise need to decrease the usage of one or more processes. If the power consumption profile of each process is known, the computing device may be able to scale back the usage by a process such that, for example, heat output may be reduced. The determination of which processes to slow or stop may be made based on any pre-

As per claims 10 and 12, these are smart terminal claims corresponding to the method claims 3 and 5.  Therefore, rejected based on similar rationale.

As per claims 15 and 17, these are non-transitory computer-readable storage medium claims corresponding to the method claims 3 and 5.  Therefore, rejected based on similar rationale. 


Claim(s) 6, 13 and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over McGrane in view of Kim and further in view of Avasthi et al. (Pub 20100005479) (hereafter Avasthi). 

As per claim 6, rejection of claim 1 is incorporated:
McGrane teaches instruction for starting up the virtual machine. ([Paragraph 5], Before a process is started, the power usage of each computing component may be monitored, logged, and the like. A process may initiate and the power usage of each component may again be monitored, stored, logged and the like. The process may operate at various other levels of usage of one or more computing components, and yet again the usage of the various devices may be monitored, logged, stored and the like.)
Kim teaches 
Avasthi teaches wherein when the instruction for starting up the virtual machine comprises an instruction for starting up a particular virtual device, upon the step of configuring the virtual device list for the virtual machine based on the energy state, the method further comprises: 
adding the particular virtual device to the virtual device list if the particular virtual device is not in the virtual device list. ([Paragraph 12], Even though a VM acts like a physical computer, the details of how the VM responds may differ from a physical machine. In general, since all devices, and even the CPU itself, are virtualized, "powering up" and "powering down" are virtual concepts: resources for the associated virtual component are simply allocated and deallocated. Power management for the physical components which host a VM and its virtual components is separately 
It would have been obvious to a person with ordinary skill in the art before the effective filing date of the invention, to combine the teachings of McGrane and Kim wherein energy/power state of a smart terminal is acquired in response to starting a virtual machine, virtual devices are loaded for the running of virtual machine based on device list configuration and each components of the virtual machine are monitored, logged and analyzed for power usage, into teachings of Avasthi wherein when VM is instructed to start up, the virtual devices are added if not on the virtual device list, because this would enhance the teachings of McGrane and Kim wherein by adding 

As per claim 13, this is a smart terminal claim corresponding to the method claim 6.  Therefore, rejected based on similar rationale.

As per claim 18, this is a non-transitory computer-readable storage medium claim corresponding to the method claim 6.  Therefore, rejected based on similar rationale. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DONG U KIM whose telephone number is (571)270-1313. The examiner can normally be reached 9:00am - 5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Emerson Puente can be reached on 5712723652. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DONG U KIM/Primary Examiner, Art Unit 2196